The Court ofAppeals
                                                    ofthe                                         DIVISION I
RICHARD D. JOHNSON,                                                                         One Union Square
Court Administrator/Clerk
                                           State of Washington                            600 University Street
                                                  Seattle                                          98101-4170
                                                                                               (206)464-7750
September 10, 2018                                                                       TDD: (206)587-5505

Prosecuting Atty King County                         James Morrissey Whisman
W554 King County Courthouse                          516 3rd Ave
516 Third Avenue                                     W554 King County Courthouse
Seattle, WA 98104                                    Seattle, WA 98104-2385
paoappellateunitmail@kingcounty.gov                  Jim.Whisman@kingcounty.gov

Washington Appellate Project                         Richard Wayne Lechich
1511 Third Avenue                                    Washington Appellate Project
Suite 610                                            1511 3rd Ave Ste 610
Seattle, WA 98101                                    Seattle, WA 98101-3647
wapofficemail@washapp.org                            richard@washapp.org

CASE #: 77647-9-1
State of Washington, Respondent v. Douglas Alexander Richards, Appellant

King County, Cause No. 16-1-02512-5SEA

Counsel:

Enclosed is a copy of the opinion filed in the above-referenced appeal which states in part:

                  "Vacated and remanded for further proceedings."

Counsel may file a motion for reconsideration within 20 days of filing this opinion pursuant to RAP
12.4(b). If counsel does not wish to file a motion for reconsideration but does wish to seek review by
the Supreme Court, RAP 13.4(a) provides that if no motion for reconsideration is made, a petition for
review must be filed in this court within 30 days.

In accordance with RAP 14.4(a), a claim for costs by the prevailing party must be supported by a cost
bill filed and served within ten days after the filing of this opinion, or claim for costs will be deemed
waived.

Should counsel desire the opinion to be published by the Reporter of Decisions, a motion to publish
should be served and filed within 20 days of the date of filing the opinion, as provided by RAP 12.3 (e).

Sincerely,

                  •


Richard D. Johnson
Court Administrator/Clerk

jh

Enclosure
c:     The Honorable Mariane Spearman
       Douglas Richards